Case 1:20-mc-00212-AJN Document 31-26 Filed 06/26/20 Page 1 of 10




               Exhibit 26
          Case 1:20-mc-00212-AJN
Court of Cassation,                        Document
                    Criminal, Criminal Chamber,       31-26
                                                December       Filed
                                                         12, 2007,   06/26/20
                                                                   07-83.228,     Page...2 of 10Page 1 of 4
                                                                              Published




                                  FRENCH
                                  REPUBLIC
                                  Liberty                   A public communication service dedicated to the legal field
                                  Equality
                                  Brotherhood


References

Court of Cassation
Criminal Division
Public Hearing, Wednesday, December 12, 2007
Appeal Number: 07-83228
Published in the Criminal Bulletin                                                                               Dismissal

Mr. Cotte, President of the Court
Ms. Nocquet, Rapporteur
Mr. Boccon-Gibod, Advocate General
Counsellor(s) for SCP Piwnica and Molinié


Full Text

FRENCH REPUBLIC

ON BEHALF OF THE FRENCH PEOPLE


THE CRIMINAL DIVISION OF THE COURT OF CASSATION issued the following decree:

Ruling on the appeal by:

-X... Christopher,

against the decision of the Court of Appeal of Paris, 9th Chamber, dated March 28, 2007, which, in respect of his
search for information of an economic, commercial, industrial, financial or technical nature towards the establishment
of evidence in foreign proceedings was sentenced to a fine of 10,000 euros;

On the pleadings submitted;

The first ground of appeal, alleging an infringement of and false application of Chapter 2 of the Hague Convention of
March 18, 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, and Articles 1134 of the Civil Code,
111-4 of the Penal Code, 1 bis of law No. 68-678 of July 26, 1968 amended by law No. 80-538 of July 16, 1980, 591
and 593 of the Code of Criminal Procedure, failure and contradictory grounds, lack of legal basis;

“in that the nullifying decision under appeal declared Christopher X... guilty of the crime defined in Article 1 bis of the
law of July 26, 1968 as amended by the law of July 16, 1980;

“on the grounds that it follows from the letter sent on December 21, 2000 by Jean-Claude Y... to Christopher X..., in
response to an interview earlier, this lawyer asked the interlocutor to provide him with information on how the
decisions of the Board of Directors of MAAF had been taken at the time of the purchase of Executive Life, alleging
that ‘the members of the board of directors were not well informed ... that the issue was not discussed and that
decisions were taken in the corridors’; and having ‘preached falsehood to know the truth,’ Christopher X... was told by
Jean-Claude Y... that he had never ‘taken a decision in the corridors in any of the board meetings at which he
participated’; in his own way, he obtained, or at least sought to obtain, proof that the directors of MAAF had made their
decisions with full knowledge of the facts; that contrary to his claims, Christopher X... did not merely approach,
neutrally, persons whose testimony could later be sought through a procedure consistent with Chapter 2 of the Hague
Convention, which allows for evidence by a diplomatic agent or an independent commissioner



https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT...                         6/24/2020
          Case 1:20-mc-00212-AJN
Court of Cassation,                        Document
                    Criminal, Criminal Chamber,       31-26
                                                December       Filed
                                                         12, 2007,   06/26/20
                                                                   07-83.228,     Page...3 of 10Page 2 of 4
                                                                              Published


appointed by the foreign jurisdiction, subject to agreement by the competent authority designated by the State of
enforcement; he sought, although he was devoid of any warrant authorized under this Convention, information of an
economic, commercial or financial nature in order to gather evidence, since this was likely to justify the appointment of
Jean-Claude Y... as witness in the proceedings pending before the California court and direct questioning later, that
the infringement of Article 1 bis of law No 68-678 of July 26, 1968, as amended by law No. 80-538 of July 16, 1980 is
established;

“1°) while the provisions of Article 1 bis of law No 68-678 of July 26, 1968, as amended by law of July 16, 1980, are
issued subject to treaties or international agreements which include the Convention Hague on March 18, 1970, which
provides in Chapter 2 for the obtaining of evidence by a diplomatic agent or an independent commissioner appointed
by the foreign jurisdiction; and that, as Christopher X... did in his pleadings that were filed correctly and on his own
initiative, he neglected, by obtaining evidence under the provisions of this chapter, to abide by the requirements of the
need for prior consent of any witnesses as provided under Article 17 of the Convention, the Commissioner has no
power to carry out acts of investigation, and that it is such a prior agreement that he had therefore sought to collect
from his partner, Jean-Claude Y...;

“2°) while the letter of December 21, 2000 sent by Jean-Claude Y... to Christopher X... is in the record of the
proceedings, the Court of Cassation is able to ensure that it does not follow from his words that Christopher X... has
committed, in the words of the Court of Appeal, ‘a misuse of the search for evidence’ that may constitute an
infringement of Article 1 bis of the law of July 26, 1968, but, being charged with the interests of the State of California
in the Executive Life case, he merely approached people whose testimony might be sought later on in the
proceedings in accordance with the provisions of Chapter 2 of the Hague Convention, and in distorting the plain
language of the letter before it, the appellate court reached a decision that consisted of contradictory grounds, which
should be quashed;

“3°) while obtaining evidence without being solicited is not an offence under the provisions of Article 1 bis of the law of
July 26, 1968, while the terms of the same letter show that the ‘information’ according to which Jean-Claude Y...
would ‘never have decided in the corridors of any of the boards to which he participated” is not the result of a
solicitation by Christopher X... but a spontaneous statement by his interlocutor, and as such, is not punishable;

“4°) while it is also the result of the particulars of the letter sent on December 21, 2000 by Jean-Claude Y... to
Christopher X... that Christopher X...’s ‘approach’ was ‘based on finding the truth’, thus excluding that he sought to
‘steer the possible subsequent testimony’ of his contact as stated by the Court of Appeal in its grounds, are once
again full of contradictions”;

The second ground of appeal, alleging infringement and false application of Articles 1 bis of law No. 68-678 of July 26,
1968 as amended by law No. 80-538 of July 16, 1980, 591 and 593 of the Code of Criminal Procedure, faulty
argument, lack of legal basis;

“in that the nullifying decision under appeal declared Christopher X... guilty of the offence defined in Article 1 bis of the
law of July 26, 1968 as amended by the law of July 16, 1980;

“on the grounds that it follows from the letter sent on December 21, 2000 by Jean-Claude Y... to Christopher X... in
response to an interview earlier that this lawyer asked his interlocutor to provide information on how decisions of the
Board of Directors of MAAF had been taken at the time of the Executive Life purchase, alleging that ‘members of the
board of directors were not well informed ... that the issue was not discussed and that decisions were taken in the
corridors’, and having ‘preached falsehood for truth,’ Christopher X... was told by Jean-Claude Y... ‘that he had never
taken any decisions in the corridors at any of the board meetings to which he participated’, and that he obtained that
way, or at least sought to obtain, proof that the directors of MAAF had made their decisions with full knowledge of the
facts;

“while, as had been effectively stated by the first judges, the mere hint that the decisions of a board of directors would
be or would not be taken ‘in the corridors’ is not information of an economic, commercial, industrial, financial or
technical nature that falls under Article 1 bis of the law of July 26, 1968”;

The third ground of appeal, alleging violation of Articles 6 and 7 of the European Convention on Human Rights, 1 bis
of law No. 68-678 of July 26, 1968 as amended by law No. 80-538 July 16, 1980, 591 and 593 of the Code of Criminal
Procedure, faulty argument, lack of legal basis;

“in that the nullifying decision under appeal declared Christopher X... guilty of the crime defined in Article 1 bis of the
law of July 26, 1968 as amended by law of July 16, 1980;



https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT...                         6/24/2020
          Case 1:20-mc-00212-AJN
Court of Cassation,                        Document
                    Criminal, Criminal Chamber,       31-26
                                                December       Filed
                                                         12, 2007,   06/26/20
                                                                   07-83.228,     Page...4 of 10Page 3 of 4
                                                                              Published


“on the grounds that, contrary to what Christopher X... alleges ... this incrimination, which is intended to limit the abuse
that can be committed while seeking evidence, does not constitute ‘a disproportionate obstacle to the rights of
defense’; and that the exercise of these rights is ensured by the guarantees attached to the procedures established by
the Hague Convention;

“1°) while seeking evidence, even if proven, of information of an economic, commercial, industrial, financial or
technical nature as carried out here without constrains cannot be considered an abuse;

“2) while the right to fair trial cannot be restricted by States (except as regards the public nature of the hearing) implies
a free and unimpeded search for evidence, and while Article 1 bis of the law of July 26, 1968, as it is interpreted as
impeding the exercise of that right, is incompatible with the provisions of Articles 6 and 7 of the European Convention
of Human Rights”;

The fourth ground of appeal, alleging infringement of Article 10 of the European Convention on Human Rights, 1 bis of
law No. 68-678 of July 26, 1968 as amended by law No. 80-538 of July 16, 1980, 591 and 593 of the Code of Criminal
Procedure, faulty argument, lack of legal basis;

“in that the nullifying decision under appeal declared Christopher X... guilty of the crime defined in Article 1 bis of the
law of July 26, 1968 as amended by law of July 16, 1980;

“1°) while the provisions of Article 1 bis of law No 68-678 of July 26, 1968 are issued subject to treaties or international
agreements, which include the European Convention on Human Rights; while that convention specifies in Article 10
that the right to freedom of expression for everyone includes the freedom to receive and impart information without
interference by public authorities and regardless of borders, and while criminally punishing a lawyer who merely
reported, during a telephone conversation with the former leader of a mutual insurance company, that ‘the members
of the board (of MAAF) had not been well informed, that the issue was not discussed and that decisions were made in
the corridors’ represents an obstacle to freedom of expression and therefore a violation of Article 10 above;

“2°) while the barrier to freedom of expression is not justified under Article 10-2 of the Convention since the general
and absolute prohibition to disclose any ‘information’—even if it is trivial—‘of an economic, commercial, industrial,
financial or technical nature towards obtaining evidence for judicial or administrative proceedings in foreign judicial or
administrative proceedings or part thereof’ constitutes an unnecessary and therefore disproportionate measure in a
democratic society, even if it aims to protect the rights and reputation of others and to maintain the authority and
impartiality of the judiciary”;

Whereas the pleas are met;

It is clear from the decision under appeal and pleadings that the Federal Court in California, hearing a dispute
concerning the conditions of the purchase of Executive Life, the North American life insurance company and opposing
the commissioner of insurance of that State to the Mutuelle d’Assurance Artisanale de France (MAAF), has issued,
particularly in April and December 2000, international civil rogatory commissions for disclosure, by that company, of
documents relating to the dispute as defined by the Hague Convention of March 18, 1970; that at the end of 2000,
Christopher X..., the corresponding lawyer in France for the North American lawyer of the insurance commissioner,
contacted Jean-Claude Y..., a former director of MAAF, for information on the conditions under which the decisions of
the board of directors of the corporation were made at the time of the Executive Life purchase, alleging that ‘the
Members of the Board were not well informed ... that the issue was not discussed and that decisions were made in the
corridors’; that, after a judicial inquiry for information initiated with the filing of a civil action by MAAF, Christopher X...
was brought before the court for requesting or seeking information of an economic, commercial, industrial, financial or
technical nature towards the establishment of evidence for foreign judicial or administrative proceedings, those facts
being defined and penalized by Articles 1 bis and 3 of the law of July 26, 1968, as amended;

Whereas, to declare the accused guilty of the offense, the decision states that he did not only approach, neutrally,
persons whose testimony might later be sought in accordance with the provisions of the Hague Convention, but he
obtained, or at least sought to obtain, proof that MAAF directors had made their decision in full knowledge of the facts;
whereas the judges added that, in doing so, Christopher X... sought, devoid of any warrant authorized under the terms
of the above agreement, information of an economic, commercial and financial nature for the purpose of the provision
of evidence that could justify the designation of the person approached as a witness in the proceedings before the
Californian court and influence the questioning of that witness later on; whereas they note that, lastly, contrary to the
defendant’s contention, the incrimination, that aims to limit abuses that can be committed while seeking evidence,
does not constitute a disproportionate obstacle to the defense of rights, whose exercise is ensured by the guarantees
attached to the procedures established by the Hague Convention;



https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT...                            6/24/2020
          Case 1:20-mc-00212-AJN
Court of Cassation,                        Document
                    Criminal, Criminal Chamber,       31-26
                                                December       Filed
                                                         12, 2007,   06/26/20
                                                                   07-83.228,     Page...5 of 10Page 4 of 4
                                                                              Published


Considering that the state of these particulars, from which it follows that the information sought on the circumstances
by which the Board of Directors of MAAF made its decisions on the acquisition of Executive Life are of an economic,
financial or commercial nature and tends to be considered as an attempt to gather evidence in foreign judicial
proceedings, the Court of Appeal, which responded to the arguments in the pleadings, justified its decision without
violating the text of the invoked treaty;

Hence it follows that the appeal must be dismissed;

And whereas the decision that is challenged is properly drawn up;

DISMISSES the appeal;

So ordered and decided by the Court of Cassation, Criminal Division, in its public hearing, day, month and year
indicated above;

Were present for discussion and deliberation: Mr. Cotte President, Ms. Nocquet Advisor rapporteur, Mr. Dulin, Mrs.
Thin, Desgrange, Mr. Rognon, Ms. Ract-Madoux, Mr. Bayet advisors of the Chamber, Mr. Soulard, Mrs. Slove,
Degorce, Labrousse, counsellors;

Advocate General: Mr. Boccon-Gibod;

Clerk: Mrs. Randouin;

In witness whereof, this ruling was signed by the President, the rapporteur and the Clerk of the Chamber;



Analysis

Publication: Criminal Bulletin 2007, No. 309

Contested Decision: Paris Court of Appeal, March 28, 2007

Titles and Summaries: ECONOMIC OR TECHNICAL DOCUMENTS AND INFORMATION - Communication to
foreign natural persons or legal entities - Communication for the gathering of evidence intended for foreign
proceedings - Authorization - Mandate provided for in the Hague Convention of March 18, 1970 - Default - Scope

Any steps taken by any person who is the correspondent in France of the lawyer of one of the parties to the
proceedings in order to know the circumstances in which the board of directors of a French company made the
decision to acquire a foreign company constitute, within the meaning of Article 1 bis of the law of July 26, 1968, as
amended, seeking information of an economic, commercial, industrial, financial or technical nature to gather evidence
for foreign proceedings. Consequently, any person who engages in such steps without an authorized mandate
provided for by the Hague Convention of March 18, 1970 commits such an offense, which is punishable by Article 3 of
the aforementioned law.




https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT...                     6/24/2020
Case 1:20-mc-00212-AJN Document 31-26 Filed 06/26/20 Page 6 of 10
Cour de cassation, criminelle, Chambre criminelle, 12 décembre 2007, 07-83.228, Publié ... Page 1 of 4
          Case 1:20-mc-00212-AJN Document 31-26 Filed 06/26/20 Page 7 of 10




 Références

 Cour de cassation
 chambre criminelle
 Audience publique du mercredi 12 décembre 2007
 N° de pourvoi: 07-83228
 Publié au bulletin                                                                                                  Rejet

 M. Cotte, président
 Mme Nocquet, conseiller rapporteur
 M. Boccon-Gibod, avocat général
 SCP Piwnica et Molinié, avocat(s)



 Texte intégral

 REPUBLIQUE FRANCAISE

 AU NOM DU PEUPLE FRANCAIS



 LA COUR DE CASSATION, CHAMBRE CRIMINELLE, a rendu l'arrêt suivant :
 Statuant sur le pourvoi formé par :


 -X... Christopher,


 contre l'arrêt de la cour d'appel de PARIS, 9e chambre, en date du 28 mars 2007, qui, pour recherche de
 renseignements d'ordre économique, commercial, industriel, financier ou technique tendant à la constitution de
 preuves dans une procédure étrangère, l'a condamné à 10 000 euros d'amende ;

 Vu le mémoire produit ;

 Sur le premier moyen de cassation, pris de la violation et fausse application du chapitre 2 de la Convention de La
 Haye du 18 mars 1970 sur l'obtention des preuves à l'étranger en matière civile ou commerciale et des articles
 1134 du code civil,111-4 du code pénal,1 bis de la loi n° 68-678 du 26 juillet 1968 modifiée par la loi n° 80-538
 du 16 juillet 1980,591 et 593 du code de procédure pénale, défaut et contradiction de motifs, manque de base
 légale ;

 " en ce que l'arrêt infirmatif attaqué a déclaré Christopher X... coupable du délit défini à l'article 1 bis de la loi du
 26 juillet 1968 modifiée par la loi du 16 juillet 1980 ;

 " aux motifs qu'il résulte du courrier adressé le 21 décembre 2000 par Jean-Claude Y... à Christopher X..., en
 réaction à un entretien antérieur, que cet avocat a sollicité son interlocuteur de lui fournir des indications sur la
 manière dont les décisions du conseil d'administration de la MAAF avaient été prises à l'époque du rachat
 d'Executive Life, alléguant que les membres du conseil d'administration n'avaient pas été bien informés … qu'il
 n'avait pas été débattu de la question et que les décisions auraient été prises dans les couloirs » ; qu'ayant ainsi
 prêché le faux pour savoir le vrai », Christopher X... s'est vu répondre par Jean-Claude Y... que celui-ci n'avait
 jamais pris de décision dans les couloirs dans tous les conseils d'administration auxquels il avai t participé » ;
 qu'il a, de cette manière, obtenu, ou en tout cas tenté d'obtenir, la preuve que les administrateurs de la MAAF
 avaient pris leurs décisions en pleine connaissance de cause ; que, contrairement à ce qu'il soutient, Christopher
 X... ne s'est donc pas contenté d'approcher, de manière neutre, des personnes dont le témoignage aurait pu être
 ultérieurement sollicité dans le cadre d'une procédure conforme aux dispositions du chapitre 2 de la Convention
 de La Haye, qui autorise la recherche de preuves par un agent diplomatique ou un commissaire indépendant




https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT... 6/24/2020
Cour de cassation, criminelle, Chambre criminelle, 12 décembre 2007, 07-83.228, Publié ... Page 2 of 4
          Case 1:20-mc-00212-AJN Document 31-26 Filed 06/26/20 Page 8 of 10


 mandaté par la juridiction étrangère, sous réserve de l'accord de l'autorité compétente désignée par l'Etat de
 l'exécution ; qu'il a recherché, alors qu'il était dépourvu de tout mandat autorisé au sens de cette convention, des
 informations dont le caractère économique, commercial ou financier est avéré, et qui tendaient à la constitution
 de preuves, dès lors qu'elles étaient susceptibles de justifier la désignation de Jean-Claude Y... comme témoin à
 charge dans la procédure pendante devant la juridiction californienne et d'orienter son interrogatoire ultérieur ;
 que l'infraction à l'article 1er bis de la loi n° 68-678 du 26 juillet 1968, modifiée par la loi n° 80-538 du 16 juillet
 1980 est établie ;

 " 1°) alors que les dispositions de l'article 1er bis de la loi n° 68-678 du 26 juillet 1968 modifiée par la loi du 16
 juillet 1980 sont édictées sous réserve des traités ou accords internationaux parmi lesquels figure la Convention
 de La Haye du 18 mars 1970, qui prévoit, en son chapitre 2, l'obtention de preuves par un agent diplomatique ou
 un commissaire indépendant mandaté par la juridiction étrangère ; que, comme le faisait Christopher X... dans
 ses conclusions régulièrement déposées et de ce chef délaissées, l'obtention de preuves en application des
 dispositions de ce chapitre nécessite l'accord préalable des éventuels témoins dès lors qu'aux termes de l'article
 17 de la convention, le commissaire ne dispose d'aucun pouvoir de contrainte pour procéder à des actes
 d'instruction et que c'est un tel accord préalable qu'il avait donc cherché à recueillir auprès de son interlocuteur,
 Jean-Claude Y... ;

 " 2°) alors que la lettre du 21 décembre 2000 adressée par Jean-Claude Y... à Christopher X... étant au dossier
 de la procédure, la Cour de cassation est en mesure de s'assurer qu'il ne résulte pas de ses termes que
 Christopher X... ait commis, selon l'expression de la cour d'appel, un abus dans la recherche des preuves »
 susceptible de caractériser l'infraction à l'article 1er bis de la loi du 26 juillet 1968 mais s'est, étant chargé des
 intérêts de l'Etat de Californie dans le dossier Executive Life, borné à approcher des personnes dont le
 témoignage pourrait être ultérieurement sollicité dans le cadre d'une procédure conforme aux dispositions du
 chapitre 2 de la Convention de La Haye et qu'en dénaturant les termes clairs de la lettre qui lui était soumise, la
 cour d'appel a de surcroît statué par une décision empreinte de contradiction de motifs, laquelle doit être
 censurée ;

 " 3°) alors que l'obtention de preuves en-dehors de toute sollicitation n'est pas incriminée par l'article 1er bis de
 la loi du 26 juillet 1968 ; que les termes de la même lettre mettent en évidence que le renseignement » selon
 lequel Jean-Claude Y... n'aurait jamais pris la décision dans les couloirs de tous les conseils d'administration
 auxquels il a participé » ne résulte pas d'une sollicitation de Christopher X... mais d'une déclaration spontanée de
 son interlocuteur, en tant que telle, non punissable ;

 " 4°) alors qu'il résulte enfin des énonciations de la lettre adressée le 21 décembre 2000 par Jean-Claude Y... à
 Christopher X... que la démarche » de Christopher X... était fondée sur la recherche de la vérité » excluant par
 conséquent que ce dernier ait cherché à orienter l'éventuel témoignage ultérieur » de son interlocuteur comme l'a
 énoncé la cour d'appel dans ses motifs une fois encore empreints de contradiction " ;

 Sur le deuxième moyen de cassation, pris de la violation et fausse application des articles 1 bis de la loi n° 68-
 678 du 26 juillet 1968 modifiée par la loi n° 80-538 du 16 juillet 1980,591 et 593 du code de procédure pénale,
 défaut de motifs, manque de base légale ;

 " en ce que l'arrêt infirmatif attaqué a déclaré Christopher X... coupable du défini à l'article 1 bis de la loi du 26
 juillet 1968 modifiée par la loi du 16 juillet 1980 ;

 " aux motifs qu'il résulte du courrier adressé le 21 décembre 2000 par Jean-Claude Y... à Christopher X..., en
 réaction à un entretien antérieur, que cet avocat a sollicité son interlocuteur de lui fournir des indications sur la
 manière dont les décisions du conseil d'administration de la MAAF avaient été prises à l'époque du rachat
 d'Executive Life, alléguant que les membres du conseil d'administration n'avaient pas été bien informés … qu'il
 n'avait pas été débattu de la question et que les décisions auraient été prises dans les couloirs » ; qu'ayant ainsi
 prêché le faux pour avoir le vrai », Christopher X... s'est vu répondre par Jean-Claude Y... que celui-ci n'avait
 jamais pris de décisions dans les couloirs dans tous les conseils d'administration auxquels il avait participé » ;
 qu'il a, de cette manière, obtenu, ou en tout cas tenté d'obtenir, la preuve que les administrateurs de la MAAF
 avaient pris leurs décisions en pleine connaissance de cause ;

 " alors que, ainsi que l'avaient pertinemment énoncé les premiers juges, la simple allusion au fait que les
 décisions d'un conseil d'administration seraient ou non prises dans les couloirs » ne constitue pas un
 renseignement d'ordre économique, commercial, industriel, financier ou technique tombant sous le coup de
 l'article 1 bis de la loi du 26 juillet 1968 " ;

 Sur le troisième moyen de cassation, pris de la violation des articles 6 et 7 de la Convention européenne des
 droits de l'homme,1 bis de la loi n° 68-678 du 26 juillet 1968 modifiée par la loi n° 80-538 du 16 juillet 1980,591
 et 593 du code de procédure pénale, défaut de motifs, manque de base légale ;

 " en ce que l'arrêt infirmatif attaqué a déclaré Christopher X... coupable du délit défini à l'article 1bis de la loi du
 26 juillet 1968 modifiée par la loi du 16 juillet 1980 ;




https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT... 6/24/2020
Cour de cassation, criminelle, Chambre criminelle, 12 décembre 2007, 07-83.228, Publié ... Page 3 of 4
          Case 1:20-mc-00212-AJN Document 31-26 Filed 06/26/20 Page 9 of 10


 " aux motifs que contrairement à ce que soutient Christopher X..., cette incrimination qui vise à limiter les abus
 pouvant être commis dans la recherche de la preuve, ne constitue pas une entrave disproportionnée aux droits de
 la défense » ; que l'exercice de ces droits est assuré par les garanties attachées aux procédures instaurées par la
 Convention de La Haye ;

 " 1°) alors que ne saurait être considérée comme un abus dans la recherche des preuves », la sollicitation, à la
 supposer avérée, d'un renseignement d'ordre économique, commercial, industriel, financier ou technique opéré
 comme en l'espèce sans contrainte ;

 " 2°) alors que le droit au procès équitable auquel les Etats ne sont autorisés à n'apporter aucune restriction (si
 ce n'est en ce qui concerne la publicité de l'audience) implique une recherche libre et sans entrave de la preuve et
 que l'article 1bis de la loi du 26 juillet 1968, en tant qu'il est interprété comme faisant obstacle à l'exercice de ce
 droit, est incompatible avec les dispositions des articles 6 et 7 de la Convention européenne des droits de
 l'homme " ;

 Sur le quatrième moyen de cassation, pris de la violation des articles 10 de la Convention européenne des droits
 de l'homme,1 bis de la loi n° 68-678 du 26 juillet 1968 modifiée par la loi n° 80-538 du 16 juillet 1980,591 et
 593 du code de procédure pénale, défaut de motifs, manque de base légale ;

 " en ce que l'arrêt infirmatif attaqué a déclaré Christopher X... coupable du délit défini à l'article 1bis de la loi du
 26 juillet 1968 modifiée par la loi du 16 juillet 1980 ;

 " 1°) alors que les dispositions de l'article 1er bis de la loi n° 68-678 du 26 juillet 1968 sont édictées sous réserve
 des traités ou accords internationaux parmi lesquels figure la Convention européenne des droits de l'homme ; que
 cette convention précise en son article 10 que le droit de toute personne à la liberté d'expression comprend
 notamment la liberté de recevoir ou de communiquer des informations sans qu'il puisse y avoir ingérence
 d'autorités publiques et sans considération de frontière et que sanctionner pénalement les propos d'un avocat qui
 s'est borné à faire état au cours d'une conversation téléphonique adressée à l'ancien dirigeant d'une mutuelle de
 ce que les membres du conseil d'administration (de cette mutuelle) n'avaient pas été bien informés, qu'il n'avait
 pas été débattu de la question et que les décisions auraient été prises dans les couloirs » constitue une entrave à
 la liberté d'expression et par conséquent une violation de l'article 10 susvisé ;

 " 2°) alors que cette entrave à la liberté d'expression n'est pas justifiée au sens de l'article 10-2 de la convention
 dès lors que l'interdiction générale et absolue de communiquer tout renseignement »-si anodin soit-il – d'ordre
 économique, commercial, industriel, financier ou technique tendant à la constitution de preuves en vue de
 procédures judiciaires ou administratives étrangères ou dans le cadre de celles-ci », constitue une mesure non
 nécessaire et par conséquent disproportionnée dans une société démocratique y compris pour protéger les droits
 et la réputation d'autrui et pour garantir l'autorité et l'impartialité du pouvoir judiciaire " ;

 Les moyens étant réunis ;

 Attendu qu'il résulte de l'arrêt attaqué et des pièces de procédure que le tribunal fédéral de Californie, saisi d'un
 litige portant sur les conditions de la reprise de la société d'assurance vie nord-américaine Executive Life et
 opposant le commissaire aux assurances de cet Etat à la société Mutuelle d'assurance artisanale de France
 (MAAF), a délivré, notamment en avril et décembre 2000, des commissions rogatoires civiles internationales
 tendant à la communication, par cette dernière société, de documents se rapportant au litige, selon les modalités
 définies par la Convention de La Haye du 18 mars 1970 ; que Chritopher X..., avocat correspondant en France de
 l'avocat nord-américain du commissaire aux assurances, a, à la fin de l'année 2000, contacté Jean-Claude Y...,
 ancien administrateur de la MAAF, pour obtenir desrenseignements sur les conditions dans lesquelles avaient été
 prises les décisions du conseil d'administration de cette société à l'époque du rachat d'Executive Life, alléguant
 que " les membres du conseil d'administration n'avaient pas été bien informés... qu'il n'avait pas été débattu de
 la question et que les décisions auraient été prises dans les couloirs " ; qu'au terme d'une information judiciaire,
 ouverte sur plainte avec constitution de partie civile de la MAAF, Christopher X... a été renvoyé devant le tribunal
 pour avoir demandé ou recherché des renseignements d'ordre économique, commercial, industriel, financier ou
 technique tendant à la constitution de preuves en vue de procédures judiciaires ou administratives étrangères,
 faits prévus et réprimés par les articles 1 bis et 3 de la loi du 26 juillet 1968, modifiée ;

 Attendu que, pour déclarer le prévenu coupable de cette infraction, l'arrêt énonce que celui-ci ne s'est pas
 contenté d'approcher, de manière neutre, des personnes dont le témoignage aurait pu être ultérieurement
 sollicité conformément aux dispositions de la Convention de la Haye, mais a obtenu, ou, en tout cas tenté
 d'obtenir, la preuve que les administrateurs de la MAAF avaient pris leur décision en pleine connaissance de
 cause ; que les juges ajoutent qu'en agissant ainsi, Christopher X... a recherché, alors qu'il était dépourvu de tout
 mandat autorisé au sens de la convention précitée, des informations à caractère économique, commercial ou
 financier tendant à la constitution de preuves, susceptibles de justifier la désignation de la personne approchée
 comme témoin à charge dans la procédure suivie devant la juridiction californienne et d'orienter son
 interrogatoire ultérieur ; qu'ils relèvent, enfin, que, contrairement à ce que soutient le prévenu, l'incrimination,
 qui vise à limiter les abus pouvant être commis dans la recherche de la preuve, ne constitue pas une entrave
 disproportionnée aux droits de la défense, dont l'exercice est assuré par les garanties attachées aux procédures
 instaurées par la Convention de La Haye ;




https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT... 6/24/2020
Cour de cassation, criminelle, Chambre criminelle, 12 décembre 2007, 07-83.228, Publié ... Page 4 of 4
         Case 1:20-mc-00212-AJN Document 31-26 Filed 06/26/20 Page 10 of 10


 Attendu qu'en l'état de ces énonciations, d'où il résulte que les renseignements recherchés sur les circonstances
 dans lesquelles le conseil d'administration de la MAAF a pris ses décisions sur le rachat de la société Executive
 Life sont d'ordre économique, financier ou commercial et tendent à la constitution de preuves dans une procédure
 judiciaire étrangère, la cour d'appel, qui a répondu aux arguments péremptoires des conclusions, a justifié sa
 décision, sans méconnaître les textes conventionnels invoqués ;

 D'où il suit que les moyens doivent être écartés ;

 Et attendu que l'arrêt est régulier en la forme ;

 REJETTE le pourvoi ;

 Ainsi jugé et prononcé par la Cour de cassation, chambre criminelle, en son audience publique, les jour, mois et
 an que dessus ;

 Etaient présents aux débats et au délibéré : M. Cotte président, Mme Nocquet conseiller rapporteur, M. Dulin,
 Mmes Thin, Desgrange, M. Rognon, Mme Ract-Madoux, M. Bayet conseillers de la chambre, M. Soulard, Mmes
 Slove, Degorce, Labrousse conseillers référendaires ;

 Avocat général : M. Boccon-Gibod ;

 Greffier de chambre : Mme Randouin ;

 En foi de quoi le présent arrêt a été signé par le président, le rapporteur et le greffier de chambre ;




 Analyse

 Publication : Bulletin criminel 2007, N° 309

 Décision attaquée : Cour d'appel de Paris , du 28 mars 2007

 Titrages et résumés : DOCUMENTS ET RENSEIGNEMENTS D'ORDRE ECONOMIQUE OU TECHNIQUE -
 Communication à des personnes physiques ou morales étrangères - Communication tendant à la constitution de
 preuves pour une procédure étrangère - Autorisation - Mandat prévu par la Convention de La Haye du 18 mars
 1970 - Défaut - Portée

 Constituent, au sens de l'article 1 bis de la loi du 26 juillet 1968, modifiée, la recherche de renseignements
 d'ordre économique, commercial, industriel, financier ou technique tendant à la constitution de preuves en vue
 d'une procédure étrangère, les démarches effectuées par une personne, correspondante en France de l'avocat
 d'une des parties à ladite procédure, dans le but de connaître les circonstances dans lesquelles le conseil
 d'administration d'une société française a pris la décision d'acquérir une société étrangère. Dès lors, commet le
 délit réprimé par l'article 3 de la loi susvisée, la personne qui se livre à de telles démarches, sans disposer d'un
 mandat autorisé prévu par la Convention de La Haye du 18 mars 1970




https://www.legifrance.gouv.fr/affichJuriJudi.do?oldAction=rechJuriJudi&idTexte=JURIT... 6/24/2020
